—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Sherman, J.), rendered August 2, 1993, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The People failed to give the defendant notice, pursuant to CPL 710.30, of the out-of-court identification of the defendant by one of the eyewitnesses to the crime. Thus, the trial court erred by permitting the eyewitness to identify the defendant in court and to testify about his out-of-court identification of the defendant (see, People v Bernier, 73 NY2d 1006; People v McMullin, 70 NY2d 855; People v Perez, 177 AD2d 657). However, given the overwhelming evidence of the defendant’s guilt, the failure to preclude the eyewitness’s identification testimony was harmless error (see, People v Curtis, 203 AD2d 377; People v Jones, 182 AD2d 708; People v Manson, 176 AD2d 294; People v Taylor, 155 AD2d 630; People v Mole, 147 AD2d 714).
The sentence that was imposed is not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Rosenblatt, J. P., Lawrence, Altman and Hart, JJ., concur.